Citation Nr: 0604807	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1983 to 
May 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2005, the veteran appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing held at the Montgomery, Alabama RO.

The issue of service connection for residuals of hepatitis B 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for residuals of hepatitis B in an August 
1999 rating decision, and the veteran did not appeal.  That 
decision is now final.

2.  Evidence submitted since August 1999 is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
residuals of hepatitis B was denied by an August 1999 rating 
decision, which is final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

New evidence can be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of his last rating decision in August 1999, the 
evidence of record included service medical records and VA 
treatment records from 1998.

The evidence associated with the claims file since August 
1999 includes the veteran's testimony before the Board and a 
statement from Dr. Smith indicating that the veteran was 
being treated for hepatitis B and hypothyroidism, and 
concluding that it was highly probably that the veteran 
contracted the virus while in service.

The evidence submitted since August 1999 is new in that it 
has not previously been submitted, and it is material in that 
it to shows the possibility that the veteran's hepatitis B 
was contracted in service, therefore raising a reasonable 
possibility of substantiating the claim for service 
connection.  Accordingly, new and material evidence having 
been submitted, the claim of entitlement to service 
connection for residuals of hepatitis B is reopened.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary.


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for residuals of hepatitis B is reopened.


REMAND

The veteran testified that he has a number of residuals of 
hepatitis B, including portal hypertension and liver damage 
from liver disease.  He contends that he contracted hepatitis 
B while on active duty between April 1983 and May 1984, 
possibly while he was assigned to the U.S. Army's Medical 
Research Institute of Infectious Diseases.  He abused alcohol 
from age 10 to 18.  Service medical records reflect that the 
veteran had elevated liver enzymes in February 1984 with no 
finding of chronic liver disease, but he was diagnosed with 
hepatitis B.  In March 1984, the veteran had an abnormal 
liver function test and was assessed with hepatitis B.  On 
his personal medical history survey in April 1984, the 
veteran indicated he had both liver trouble and hepatitis.  
However, the medical examiner noted that he had a history of 
hepatitis B without sequale, as well as a history of alcohol 
abuse and dependency; and, on his separation examination in 
April 1984, it was noted that that the veteran's liver was 
not enlarged, that his liver enzymes were within normal 
limits, and that the veteran had a tendency to abuse alcohol.  
Post service treatment records do not show any evidence of 
symptomatology or treatment until 1998, roughly 14 years 
after his separation from active service.

In April 2002, the veteran's private doctor indicated that 
the veteran was diagnosed with hepatitis B in 1984 after 
coming in contact with the hepatitis B virus while working in 
a research laboratory.  The doctor also noted that the 
veteran continued to have elevated liver enzymes and symptoms 
related to his hepatitis B.  The doctor opined that it was 
highly probable that the veteran contracted hepatitis B while 
working in service.

The veteran indicated that he was not currently receiving 
care for his liver, and that the last time he received 
treatment was around 2000.  The veteran was scheduled for a 
VA examination, but his representative indicated in a 
February 2003 letter that the veteran was incarcerated at the 
time and wished to be rescheduled.  However, the veteran was 
never rescheduled for an examination.  

As such, this case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim.

2.  Obtain:
*	private treatment records from Dr. 
JoAnne M. Smith for her treatment of 
the veteran. 
*	outpatient treatment records for the 
veteran from the Biloxi, Mississippi 
VA Medical center for the period 
between 1984 and the present.

3.  Following the above development, the 
veteran should be scheduled for an 
examination with an appropriate medical 
professional.  The examiner must be 
provided with the veteran's claim file in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the veteran's current liver problems 
are residuals of the hepatitis B which 
was diagnosed during service.  If the 
examiner concludes that the liver 
problems are not residuals of the 
veteran's hepatitis B, an alternative 
explanation should be provided.  Any 
opinion rendered must be supported by a 
complete rationale.  
 
4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to 
the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


